            Case 1:16-cr-00851-VSB Document 293 Filed 08/12/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                                            8/12/2020
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :                  16-CR-851 (VSB)
                                                                       :
LARRY HARRIS,                                                          :               OPINION & ORDER
                                                                       :
                                      Defendant.                       :
                                                                       :
---------------------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

           Before me is the motion of Larry Harris (“Defendant” or “Harris”) pursuant to 18 U.S.C.

§ 3582(c)(1)(A) to “resentenc[e] him to time served and modify[] his conditions of supervised

release to include a condition of home confinement for the period of time equal to the time he

would have been released from confinement” because his asthma, and his inability to protect

himself from COVID-191 while in prison are extraordinary and compelling reasons warranting

the reduction of his sentence. (Harris Mot. 1.)2 Because Harris has not sufficiently established

extraordinary and compelling reasons warranting a reduction in his sentence and his release, his

motion for compassionate release is DENIED.

                    Background and Procedural History3

           Defendant was charged in the Complaint in connection with his participation in a scheme




1
 “COVID-19” refers to the coronavirus disease 2019. See generally Coronavirus Disease 2019 (COVID-19),
Frequently Asked Questions, Centers for Disease Control and Prevention (updated Aug. 4, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/faq.html.
2
    “Harris Mot.” refers to the motion of Larry Harris to reduce his sentence filed on June 15, 2020. (Doc. 287.)
3
  The facts contained in this section are taken from the allegations in the complaint filed in this case on October 26,
2016, (“Complaint” or “Comp.”). (Doc. 1.) These facts are merely provided for background, and I do not rely upon
them in deciding Defendant’s motion.
          Case 1:16-cr-00851-VSB Document 293 Filed 08/12/20 Page 2 of 11




for which he and others were charged with participating in a conspiracy to commit wire fraud, in

violation of 18 U.S.C. § 1349, fraudulent use of credit cards, in violation of 15 U.S.C. § 1644(e),

and aggravated identity theft, in violation of 18 U.S.C. § 1028A. (Compl. ¶¶ 1-4.) Specifically,

the Complaint charged Harris and others (the “Amtrak Ticket Thieves”) with a scheme during

which they “exchanged the debit and/or credit card numbers and personal identifying

information of the Victims via email and other methods”, “purchased tickets for Amtrak train

travel via the phone-based Amtrak application, the internet, and at Amtrak ticket kiosks using the

debit and/or credit card account numbers and personal identifying information of the Victims”,

and purchased other items, including “gift cards to chain and luxury retail stores.” (Compl. ¶¶ 7-

8.)

        Defendant was arrested on November 2, 2016. According to the Government, “Harris

was a central player in a sprawling credit card fraud scheme”. At the time of his arrest in his

home, law enforcement officers found “in excess of 200 gift cards, over 30 fraudulent credit

cards, a ledger documenting in excess of $25,000 in gift card values, a fake driver’s license,

equipment used as part of the scheme (including a magnetic stripe scanner used to determine the

value of gift cards), and a .22 caliber revolver.” (Govt. Opp. 1.)4

        Harris pleaded guilty on January 10, 2018, pursuant to a plea agreement, to conspiracy to

commit wire fraud, in violation of 18 U.S.C. § 371. The plea agreement calculated Defendant’s

Sentencing Guidelines range as 63 to 78 months’ imprisonment; however, because the statutory

maximum term of imprisonment under Section 371 was 60 months, Defendant’s Sentencing

Guidelines range was 60 months. After considering the factors contained in 18 U.S.C. § 3553(a),




4
  “Govt. Opp.” refers to the Government’s letter submitted in opposition to Defendant’s motion for compassionate
release dated June 22, 2020. (Doc. 290.)



                                                            2
            Case 1:16-cr-00851-VSB Document 293 Filed 08/12/20 Page 3 of 11




I sentenced Harris to 38 months’ imprisonment, three years of supervised release, and ordered

him to pay approximately $200,412.70 in restitution to the victims of his offense. (See generally

Doc. 227.) Harris is currently housed in the United States Penitentiary (“USP”) Lewisburg, and

his release date is March 31, 2021. Find an Inmate, Fed. Bureau of Prisons (last visited July 26,

2020), https://www.bop.gov/inmateloc/.

           Defendant’s motion for compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

was filed on June 15, 2020, and included exhibits. The Government filed its opposition to

Defendant’s motion on June 22, 2020, (Govt. Opp.),5 and Defendant filed his reply on June 25,

2020, (Reply).6

                    Discussion

           Defendant seeks compassionate release “resentencing him to time served and modifying

his conditions of supervised release to include a condition of home confinement for the period of

time equal to the time he would have been released from confinement” because his asthma, and

his inability to protect himself from COVID-19 while in prison are extraordinary and compelling

reasons warranting the reduction of his sentence. (Harris Mot. 1.) In opposition, the

Government argues that Harris has not met his burden of proof to establish extraordinary and

compelling reasons warranting his immediate release because he has not demonstrated that his

history of asthma earlier in his life “puts him at higher-risk for suffering complications from

COVID-19 based on current CDC guidance.” (Govt. Opp. 3.) The Government also argues that

a consideration of the Section 3553(a) factors militate against Defendant’s release. (Id. 3-4.) I

agree with the Government and find that Defendant has not met his burden to establish that


5
 “Govt. Opp.” refers to the Government’s letter in opposition to Defendant’s compassionate release motion dated
June 22, 2020. (Doc. 290.)
6
    “Reply” refers to Defendant’s letter in reply to the Government’s opposition dated June 25, 2020. (Doc. 291.)



                                                                3
          Case 1:16-cr-00851-VSB Document 293 Filed 08/12/20 Page 4 of 11




extraordinary and compelling reasons exist, and the Section 3553(a) factors counsel against the

reduction of Defendant’s sentence and his early release.

                 A.       Applicable Law

        “A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Gotti, 433 F. Supp. 3d 613, 614 (S.D.N.Y. 2020). Section

3582(c)(1)(A)(i), the compassionate release statute, provides one such exception. The

compassionate release statute permits a court to “reduce” a term of imprisonment, after

considering the factors set forth in 18 U.S.C. § 3553(a), if “it finds that . . . extraordinary and

compelling reasons warrant such a reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.”7 18 U.S.C. §

3582(c)(1)(A).

        Until recently, a court could not order compassionate release unless the BOP requested

such relief on a prisoner’s behalf. See U.S.S.G. § 1B1.13; see also Gotti, 433 F. Supp. 3d at 614.

However, in December 2018, Congress passed the First Step Act, which did away with BOP’s

unilateral ability to deny a prisoner compassionate release but did not remove the BOP from the

process entirely. See id. The statute is clear that a court may only grant compassionate release



7
  The relevant Sentencing Commission policy statement is found in U.S.S.G. § 1B1.13, although I note that the
Sentencing Guidelines have not yet been revised to take into account the First Step Act. United States v. Russo, No.
16-CR-441 (LJL), 2020 WL 1862294, *2 (S.D.N.Y. Apr. 3, 2020). The relevant section provides that a court may
reduce the term of imprisonment if (1) “extraordinary and compelling reasons warrant the reduction,” id. §
1B1.13(1)(A); (2) “the Defendant is not a danger to the safety of any other person or to the community, as provided
in 18 U.S.C. § 3142(g),” id. § 1B1.13(2); and (3) “the reduction is consistent with this policy statement,” id. §
1B1.13(3). The Application Notes describe the circumstances under which “extraordinary and compelling reasons
exist.” Id. § 1B1.13 Application Note 1. Further, Defendant, as proponent of the motion, bears the burden of
proving that extraordinary and compelling reasons exist. United States v. Ebbers, No. (S4) 02-CR-1144-3 (VEC),
2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (citing United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)
(“A party with an affirmative goal and presumptive access to proof on a given issue normally has the burden of
proof as to that issue.”)); see also United States v. Clarke, No. 09 Cr. 705 (LAP), 2010 WL 4449443, at *1
(S.D.N.Y. Oct. 29, 2010) (“[I]f the defendant seeks decreased punishment, he or she has the burden of showing that
the circumstances warrant that decrease.” (quoting Butler, 970 F.2d at 1026)); cf. United States v. Hamilton, 715
F.3d 328, 337 (11th Cir. 2013).



                                                              4
          Case 1:16-cr-00851-VSB Document 293 Filed 08/12/20 Page 5 of 11




“upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A).

         Requiring inmates to exhaust their administrative remedies before seeking court

intervention serves several purposes. First, it protects administrative agency authority by

guaranteeing agencies the “opportunity to correct [their] own mistakes,” Woodford v. Ngo, 548

U.S. 81, 89 (2006) (quoting McCarthy v. Madigan, 503 U.S. 140, 145 (1992)). Second, it

promotes efficiency, since claims “generally can be resolved much more quickly and

economically in proceedings before an agency than in litigation in federal court.” Id.

         “The provenance of an administrative exhaustion requirement determines its scope.”

United States v. Monzon, No. 99cr157 (DLC), 2020 WL 550220, at *1 (S.D.N.Y. Feb. 4, 2020).

There are two types of exhaustion requirements: jurisdictional ones and non-jurisdictional ones.

Jurisdictional exhaustion requirements “govern a court’s adjudicatory authority” and are not

subject to any exceptions. Gonzalez v. Thaler, 565 U.S. 134, 141 (2012) (internal quotation

marks omitted). Non-jurisdictional requirements, also referred to as “claim-processing rules,”

can be “forfeited if the party asserting the rule waits too long to raise the point.” Kontrick v.

Ryan, 540 U.S. 443, 456 (2004). The Second Circuit has not yet squarely answered the question

of whether the exhaustion requirement of § 3582(c) is jurisdictional.8 Monzon, 2020 WL


8
  Other courts of appeal are split on the question of whether section 3582(c) as a whole is jurisdictional or non-
jurisdictional. Compare United States v. Graham, 704 F.3d 1275, 1279 (10th Cir. 2013) (considering section
3582(c) a jurisdictional rule); United States v. Austin, 676 F.3d 924, 930 (9th Cir. 2012), United States v. Williams,
607 F.3d 1123, 1125–26 (6th Cir. 2010); United States v. Garcia, 606 F.3d 209, 212 n.5 (5th Cir. 2010); and United
States v. Auman, 8 F.3d 1268, 1271 (8th Cir. 1993), with United States v. May, 855 F.3d 271, 274–75 (4th Cir. 2017)



                                                              5
          Case 1:16-cr-00851-VSB Document 293 Filed 08/12/20 Page 6 of 11




550220, at *2.

                  B.       Application

                           1. Exhaustion

         Here, Defendant claims that he “wrote to the warden of Lewisburg9 requesting

compassionate release, noting his underlying medical condition of asthma” in a document dated

April 18, 2020. (Harris Mot., Ex. A). Defendant, however, does not use the term

“compassionate release” in his purported communication with the warden; instead he states that

he would “like to know if [he] can be considered for or if [he is] eligible to receive home

confinement due to the recent outbreak of Covid-19 cases.” (Id.) Defendant then states that

“[h]aving asthma is a major concern of [his] and a huge respiratory issue as [he is] sure that you

know can be fatal when mixed with the virus.” (Id.) He then says that the warden rejected his

request on May 11, 2020.10 Defendant has not attached the rejection from the warden. However,

the Government does not challenge Defendant’s motion on the basis that he has failed to exhaust

his administrative remedies. Therefore, the Government has waived their objection to challenge

the motion based on Defendant’s failure to exhaust his administrative remedies, and I address the

substance of Defendant’s motion.




(considering section 3582(c) a claim-processing rule); United States v. Caraballo-Martinez, 866 F.3d 1233, 1245
(11th Cir. 2017); United States v. Taylor, 778 F.3d 667, 670 (7th Cir. 2015); and United States v. Weatherspoon,
696 F.3d 416, 421 (3d Cir. 2012). And while the Second Circuit has not weighed in on whether the exhaustion
requirement of section 3582(c)(1)(A) is jurisdictional, it has, “in a related context . . . firmly disagreed with the
characterization by certain other circuits that § 3582(c)(2) is jurisdictional.” United States v. Haney, No. 19-cr-541
(JSR), 2020 WL 1821988, at *2 (S.D.N.Y. Apr. 13, 2020) (citing United States v. Johnson, 732 F.3d 109, 116 n.11
(2d Cir. 2013)).
9
 Defendant sent this document to “Unit K” and to “Mr. Youngman” but argues—without explaining the connection
between the document, Youngman and the warden—in his papers that this communication was sent to the warden.
10
  Harris on one page of his motion cites the date of the rejection as May 11, 2002, (Harris Mot. 4), and on another
page cites the date as May 11, 2020, (Harris Mot. 1). The date of May 11, 2002 is clearly a typographical error so I
assume the date should read May 11, 2020.



                                                               6
          Case 1:16-cr-00851-VSB Document 293 Filed 08/12/20 Page 7 of 11




                          2. Extraordinary and Compelling Circumstances

        For the reasons that follow, on the current record I do not find that Defendant has met his

burden of establishing that there exist extraordinary and compelling reasons to reduce his

sentence and grant his early release.

        “Asthma is a disease that affects your lungs. It causes repeated episodes of wheezing,

breathlessness, chest tightness, and nighttime or early morning coughing.” Asthma, Centers for

Disease Control and Prevention (last visited Aug. 5, 2020), https://www.cdc.gov/asthma.

“Asthma severity is determined by current impairment (as evidenced by impact on day-to-day

activities) and risk of future exacerbations (as evidenced by frequency of oral systemic

corticosteroid use), and allows categorization of disease as intermittent, persistent-mild,

persistent-moderate, and persistent-severe. Initial treatment is guided by the disease-severity

category.” Overview of Changes to Asthma Guidelines: Diagnosis and Screening, American

Family Physician (last visited Aug. 5, 2020) https://www.aafp.org/afp/2009/0501/p761.html.

Persistent-moderate asthma manifests itself in daily symptoms, daily use of short-acting beta

agonist11 use for symptom control, and some limitation on normal daily activity. (Id., Table 1)

Persistent-severe asthma manifests itself in symptoms throughout the day and night, short-acting

beta agonist use for symptom control several times a day, and extreme limitation on daily

activities. (Id.)

        Moderate-to-severe asthma has been identified by the Centers for Disease Control and

Prevention (“CDC”) as an illness that may place individuals at increased risk of serious illness or

death from COVID-19. See People of Any Age with Underlying Medical Conditions, Centers for


11
  A beta agonist is “[a] bronchodilator medicine that opens the airways by relaxing the muscles around the airways
that may tighten during an asthma attack or in COPD (chronic obstructive pulmonary disease). Beta-agonists can be
administered by inhalers or orally.” Definition of Beta-Agonist, RxList (last visited Aug. 5, 2020),
https://www.rxlist.com/script/main/art.asp?articlekey=24664.



                                                            7
            Case 1:16-cr-00851-VSB Document 293 Filed 08/12/20 Page 8 of 11




Disease Control and Prevention (last updated July 30, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html.

Although, there is little empirical data to support that individuals with moderate-to-severe

asthma are in fact at increased risk if they contract COVID-19, see Asthma is Absent Among Top

Covid-19 Risk Factors, Early Data Shows, New York Times (Apr. 16, 2020), available at

https://www.nytimes.com/2020/04/16/health/coronavirus-asthma-risk.html, I accept the CDC’s

current view that moderate-to-severe asthma may place individuals at increased risk of serious

illness or death from COVID-19.

           At the time Defendant was interviewed by the Probation Department he essentially

denied that his asthma was a persistent health issue, and he stated he did not even use an inhaler.

(PSR ¶ 94 (“He suffers from asthma; however, Harris stated that he does not use an inhaler or

medication, and he said that he only experiences symptoms when he has a cold.”).)12 He also did

not mention that he had or has asthma in his sentencing submissions or during sentencing.

(Docs. 206, 225.) Nor does he claim in his compassionate release motion papers that he has

suffered asthma attacks or been treated for asthma during his incarceration. Finally, the

description provided by Defendant’s mother of his asthma in her declaration is inconsistent with

Defendant’s comments to Probation, and is not supported by his sentencing submission,

sentencing transcript, or by asthma attacks since he has been in prison. In any event, even if I

accept her description of her son’s condition, at most that description would support a finding

that Harris suffered from asthma as an infant and child, and only rarely suffered from asthma

attacks as an adult. (Harris Mot. Ex. B ¶ 9 (“As a child Larry asthma attacks were often, at least

twice a month if not more and severe enough that he was taken to the emergency room.”), ¶ 11


12
     “PSR” refers to the Presentence Investigation Report filed on April 9, 2020. (Doc. 191.)



                                                                8
        Case 1:16-cr-00851-VSB Document 293 Filed 08/12/20 Page 9 of 11




(“In Middle School, the nurse would keep a nebulizer and an inhaler in her office to enable Larry

to obtain immediate treatment in school.”), ¶ 12 (“Generally, as he got into his late teens and to

this day, when he experiences a mild asthma attack or when he feels an attack coming on, he is

able to minimize the attack through breathing and relaxation exercises that he was taught by his

doctor and the school nurse. When he was home, he also used a nebulizer and inhaler pumps.”),

¶ 13 (“Nonetheless, even up to the time he was a young adult, there were times he went to the

emergency room when he was experiencing a severe asthma attack.”), ¶ 14 (“As a result of his

asthma, Larry was barred from participating in sports and physical activities that were strenuous

because these activities would bring on asthma attack.”), ¶ 15 (“As an adult, Larry’s asthma

attacks result from his exposure to dust mites, when he engages in physical activity, and when

his is overly anxious. But he still experiences severe attacks when he has any upper respiratory

illness even from when he has a simple cold.”). This description does not support a finding that

even as a child Defendant suffered from moderate to severe asthma. In short, to the extent that

the evidence presented supports that Harris currently suffers from asthma—a fact which is

debatable—it certainly does not support that Harris suffers from moderate to severe asthma.

                       3. Section 3553(a)

       Granting Harris’s compassionate release motion would require reducing his sentence to

time served which would result in a substantial reduction in his sentence. According to Harris’s

plea agreement, he faced the initial guideline calculation called for a sentence of between 63 to

78 months’ imprisonment. However, because the statutory maximum of the statute of conviction

was lower, Defendant’s Guidelines Range became 60 months. After considering the factors

under 18 U.S.C. § 3553(a), I sentenced Harris to 38 months’ imprisonment—a substantial

variance from Defendant’s Guideline Range. Harris is scheduled to be released on March 31,




                                                     9
        Case 1:16-cr-00851-VSB Document 293 Filed 08/12/20 Page 10 of 11




2021; therefore, there are approximately 8 months remaining on his sentence. I do not find that

the circumstances have changed, including due the current health crises due to COVID-19, so

dramatically as to warrant a sentence of time served.

       Defendant was not a minor participant in the Amtrak and debit/credit card scheme. In

fact, at the time of his arrest in his home, law enforcement officers found “in excess of 200 gift

cards, over 30 fraudulent credit cards, a ledger documenting in excess of $25,000 in gift card

values, a fake driver’s license, equipment used as part of the scheme (including a magnetic stripe

scanner used to determine the value of gift cards), and a .22 caliber revolver.” (Govt. Opp. 1.)

Defendant points out that he has taken steps he claims evidence his rehabilitation, including

working while incarcerated, not committing or being charged with disciplinary infractions, and

reading an “impressive number of books.” (Reply 6, Doc 288-3 Ex. C.) Although Defendant’s

actions are admirable, when viewed in light of his criminal conduct, I find that they are

insufficient to warrant a reduction in his sentence. I also note that Defendant has not addressed

the overwhelming evidence seized at the time of his arrest that demonstrated how deeply he was

involved in the Amtrak and debit/credit card scheme. In addition, while Defendant states that he

has not been convicted of a crime of violence “and [] has no history of violence,” (Reply 6)—

besides uncorroborated, self-serving assertions about why he had a gun and speculation about

whether it was operable—he cannot deny the simple fact that despite the nature of his crime he

possessed a firearm at the time of his arrest. I reject Defendant’s assertion that his possession of

a firearm “has no bearing on [my] assessment of whether he possess [sic] a danger to his

community.” (Id.) Defendant was not charged with illegally possessing a firearm because such

possession was not in the Southern District of New York. (See Govt. Opp. 3.) Yet, I reject

Defendant’s assertion that his possession of a firearm has no bearing on whether he might pose a




                                                     10
         Case 1:16-cr-00851-VSB Document 293 Filed 08/12/20 Page 11 of 11




danger. To be clear, I am not making a legal determination that Defendant’s possession of a

firearm means he is a danger to the community as a legal matter. Rather, in considering

Defendant individually, as I must, I find that Defendant’s possession of a firearm is troubling and

raises concerns that would not exist but for such possession.

                Conclusion

         For the reasons stated above, because I find that on the current record that Defendant has

not sufficiently established extraordinary and compelling circumstances justifying the reduction

in his sentence and his release from custody, Defendant’s motion for compassionate release is

DENIED.

         The Clerk’s Office is directed to terminate the gavels at docket entry 287 and 291.

SO ORDERED.

Dated:     August 12, 2020
           New York, New York
                                                                     _______________________
                                                                     Vernon S. Broderick




                                                     11
